Opinion by
Hurt, J.
§ 372. Landlord, after evicting tenant, is not entitled to recover rent for unexpired term; case stated. Appellant sued appellee upon a written contract of the lease of certain premises. The lease was for the period of five years. Appellee paid $1,000 rent in advance, and obligated himself to pay $1,100 on the 1st of March next thereafter. He failed to pay the $1,100, which was advance rent, and appellant evicted him from the premises by an action of forcible detainer, and brought this suit to recover the advance rent — that is, the rent for the future occupation of the premises. This was the case as made by the petition, to which petition the court sustaiiled exceptions, and the suit was dismissed. Held: When a landlord evicts his tenant, whether rightfully or not, and resumes possession of the premises, the rental contract is at an end, and the landlord cannot then claim rents for any length of time beyond the date of the eviction, though the rent is made payable in advance. [Taylor’s Landlord & Tenant, § 379; Suth. on Dam. 114; Day v. Watson, 8 Mich. 538; Zulev. Zule, 24 Wend. 76.] The petition did not show a cause of action.
Affirmed.